 In the Matter of THE MURRAY CORPORATION OF AMERICAandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (UAW-CIO), AMALGAMATEDLOCAL 889Cases Nos. R-4380 and B-4381SUPPLEMENTAL DECISIONORDER SETTING ASIDE ELECTIONANDSECOND DIRECTION OF ELECTIONJuly 9,1943On November 28, 1942, the Board issued a Decision and Directionof Election in the above-entitled proceeding,, and on December 17,1942, an Amendment to Decision and Direction of Election 2 Pur-suant to the Direction of Election, an election by secret ballot wasconducted on January 6, 1943.On January 12, 1943, the Union filedObjections on which the Board, on March 16, 1943, ordered a hearing.On March 22, 1943, the Union filed a motion for Modification andAmendment of Decision and Direction of Election.On July 5, 1943,the Union requested withdrawal of its objections conditioned uponthe Board amending its Decision and directing an election in a unitas thus amended.The motion for modification is granted, to theextent indicated below.The request for withdrawal of objectionsis also granted, and we hereby vacate our Order directing hearing onthe Objections.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact which, to the extent that they areinconsistent therewith, supersede the findings made in the Decisionissued- November 28, 1942, as amended December 17, 1942.SUPPLEMENTAL FINDINGS OF FACTIn its Decision the Board found that time checkers (or timekeepers)exercised such a degree of managerial discretion in the performance145 N.L. R. B. 854.2 46 N. L. It. B. 103.51 N. L. R B, No. 43.189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their duties as to warrant their exclusion from the unit foundappropriate therein for the purposes of collective bargaining., Theduties of these employees, set forth in the Decision, clearly indicatethat theyare similarto those of the timekeepers in theBohn Alumi-num Companycase .3For reasons set forth in that case, we find thatthe time checkers (or timekeepers) employed by the Company at itsMain,Plant 4 should have been included in the unit found appropriatein our Decision issued November 28, 1942, as amended December 17,1942.We shall therefore include them.'We find that all clerical employees of the Ecorse Plant and theMain Plant of the Company, including employees in the cashier'soffice; telephone operators; stenographers, typists, and clerks in thePlant Protection, Education, Cost Control, Industrial Engineering,and Insurance departments (Departments 85, 109, 93, 80A, and 162,respectively) ; engineering follow-up clerks, die and jig;engineer-ing planning and scheduling clerks (Department 395) ; and timecheckers (or time keepers) in the Main Plant; but excluding theclassifications set forth in Appendix "A," and the compensationclerk, insurance claim clerk, and insurance investigator in the In-suranceDepartment (Department 162), estimators and the estima-tor leader in the Estimating Department,SalesEstimating Section,and Tool Time Sandards Section (Departments 99 and 395), allemployees in the Industrial Relations Department (Department 90),and all employees in the Employment Department (Department106), constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) o_f the Act.We shall set aside the election held on January 6, 1943, 'and shallissue aSecond Direction of Election.We hereby direct that theelection be held among the employees in the appropriate unit whowere employed during the pay-roll period immediately precedingthe date of our Second Direction of Election, subject to the limita-tions and additions set forth in the Direction.IORDERThe National Labor Relations Board hereby vacates and,sets asidethe election held in this proceeding on January 6, 1943, and theresultsthereof.3 47 N L. R. B. 1229. On June 11, 1943, following oral argument and rehearing, theBoard issued a Supplemental Decision affirming its original Decision.4 Although the time checkers (or timekeepers) employed by the Companyat its EcorsePlant might more properly be included in the unit hereinafter found to be appropriate, weshall exclude them from the unit since they are now covered by a collective bargainingcontract between the Company and Local No. 2 of the Inteinational here involved. THE MURRAY CORPORATION OF AMERICA191SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain represent-ativesfor the purposes of collective bargaining with The MurrayCorporation of America, Detroit, Michigan, at its Main and EcorsePlants, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date' of thisDirection of Election, under the direction and supervision of theRegionalDirector for the Seventh Region, acting in thismatter asagent for the National Labor Relations Board, and subject to Ar-ticle III, Section 10, of said Rules and Regulations,among all em-ployees of the Company in the unit found appropriate, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-nationalUnion,UnitedAutomobile,Aircraft and AgriculturalImplement Workers of America (UAW-CIO), Amalgamated Local889, for the purposes of collective bargaining.APPENDIX "A"MAIN PLANTDepartment No. 305-Operations PlanningStatisticiansStenographersTypistsSecretarySupervisory ClassificationsExecutivesChief BuyerManagersChief TimekeeperSuperintendentsChief EngineerCo-Ordinating Superintend-Chief Telephone OperatorentsChief AccountantDepartment SupervisorsBuyersSection SupervisorsBudget DirectorCashier 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDEngineering ClassificationsSales EngineersJr. Sales EngineersProcess Engineers (Methods)Industrial EngineersStationary EngineersTime Study EngineersProduct EngineersResearch EngineersPlant EngineerProfessionalElectrical EngineerWelding EngineerEquipment EngineerTransportation EngineerConsulting EngineerSafety EngineerTool EngineerSalvage EngineerLaboratory TechniciansAuditors(Chemical Laboratory)ArtistChemistArt and ColorDraftsmenProduction DraftsmanPlant Layout DraftsmanTool and Die DraftsmanIndustrial Relations DivisionDepartment #85-Plant Protection1st Class PatrolmanDesk SergeantSergeant2nd Class PatrolmanSpecial InvestigatorProbationary PatrolmanInvestigator'3rd Class PatrolmanFire MarshalWatchmanSuperintendent Plant Protec-tion1st Class WatchmanLieutenant Plant PoliceChief Fire MarshalDepartment #90-Industrial RelationsIndustrial Relations ManagerSupervisorsPersonnel ManagerSecretaryEmployment ManagerPersonnel AnalystPersonnel AuditorDepartment#104-Public RelationsSupervisorStenographerEditor-PhotographerAssistant EditorReporterDepartment#106-EmploymentSupervisorsInterviewers, FinalWelfare THE MURRAY CORPORATIONOF AMERICADepartment#108-MedicalDoctorClerksNursesTechnicians-LaboratoryHead NurseLaboratory-HelpersSecretaryDepartment #109-EducationalDirector:SecretarySupervisorsSafety EngineersInstructorsStandards Division-Time Study-Methods-BudgetDepartment #93-Cost ControlJr. AnalystSecretarySr. AnalystDepartment #9j-Time StandardsSupervisorsTimeStudy ObserversJr. AnalystTimeStudy AnalystsSr. AnalystDepartment $395-Engineering Time StandardsSupervisorsSr. AnalystsJr. AnalystsDepartment #99-Estimating (Methods)SupervisorsSecretaryIndustrial Engineering DepartmentHead of the DepartmentSr.AnalystsIndustrial EngineersJr. AnalystsECORSE PLANTFRAME DIVISIONIndustrial Relations DivisionDepartment #85 Plant ProtectionSergeant3rd Class Patrolman1st Class PatrolmanProbationary Patrolman2nd Class PatrolmanDepartment #90-Industrial RelationsSupervisor193 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment #108-MedicalDoctorNursesSupervisory ClassificationsManagerChief TimekeeperSuperintendentsChief EngineerCo-Ordingating SuperintendentChief AccountantDepartment SupervisorCashierSection SupervisorEngineering ClassificationsProduct EngineerSafety EngineerTime Study-Methods-BudgetDepartment #95Time Study ObserverSr. AnalystsJr. Analysts